Order entered September 17, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00590-CR
                                No. 05-20-00591-CR

                           DAMON EVANS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                             Dallas County, Texas
               Trial Court Cause Nos. F20-51047-I & F20-51046-I

                                       ORDER

      Before the Court is the State’s September 15, 2021 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief received with the motion filed as of the date of this order.



                                               /s/    ERIN A. NOWELL
                                                      JUSTICE